Citation Nr: 1445273	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.  The Veteran died on July [redacted], 2010.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a Travel Board hearing before the undersigned in October 2012.  A transcript of the hearing is associated with the claims file.

In December 2013, the Board remanded this case for additional notice consistent with the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007).


FINDINGS OF FACT

1.  The Veteran died in July 2010 from cardiac arrest due to severe gastrointestinal bleeding due to duodenal ulcer..

2.  At the time of his death, the Veteran was service connected for pansinusitis with associated headaches and bilateral hearing loss.

3.  The Veteran's death was not etiologically related to service or to service-connected disability.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to military service  did not cause or contribute substantially or materially to the cause of the Veteran's death, and the Veteran's service-connected disorders did not cause or aggravate any disorder implicated in the Veteran's death or otherwise hasten the Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that the required notice was met through correspondence sent to the appellant during the course of the claim.  See January 2014 letter.  Additionally, this January 2014 notice and the subsequent issuance of a June 2014 supplemental statement of the case constitutes compliance with the December 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of the claim are of record, including her testimony provided at an October 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the appellant's theory of causation.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

According to his death certificate, the Veteran died in July 2010 at a private hospital.  The immediate cause of death as shown on his death certificate was cardiac arrest due to severe gastrointestinal bleeding due to duodenal ulcer.  Coronary artery disease (CAD) status post CAD stent, spinal cord compression, hypertension, peripheral vascular disease (PVD), and abdominal aortic aneurysm (AAA) repair are listed as other significant conditions.  No autopsy was performed.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was not service connected for cardiac arrest, severe gastrointestinal bleeding, or duodenal ulcer, which are the conditions indicated on his death certificate.  None of the medical evidence on file suggests that another disorder other than the ones referenced above were the direct cause of death.  At the time of death, the Veteran was service connected for pansinusitis with associated headaches and bilateral hearing loss.  None of those disorders were listed on the death certificate as either causing or contributing to his death.  Thus, the Board must first address whether service connection is warranted for cardiac arrest, severe gastrointestinal bleeding, or duodenal ulcer on either a direct basis or as secondary to the Veteran's service connected disabilities of pansinusitis with associated headaches and bilateral hearing loss.

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, secondary service connection may be established if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this regard, the Veteran's death certificate provides sufficient evidence of cardiac arrest, severe gastrointestinal bleeding, and duodenal ulcer.  However, these conditions are not shown in the Veteran's service treatment records or for many years after service.  Indeed, the appellant testified that the Veteran's heart problems began 10 years prior to his death, or approximately 45 years after his separation from service.  Thus, the record does not show and the appellant has not alleged any in-service occurrence or aggravation of a disease or injury.  Absent any such in-service incident, direct service connection cannot be established.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79.

Instead, the appellant has argued that the Veteran's service connected pansinusitis rendered him unable to breathe on his own and aggravated his sleep apnea, and that these two breathing problems in turn contributed to the medical complications that led to the Veteran's death.  To address her theory, VA sought a medical opinion to determine whether such a causal connection existed in this case.

In a November 2011 opinion, the VA physician opined that the Veteran's service-connected conditions less likely as not contributed substantially or materially, aided or lent assistance to the production of the Veteran's death, noting that the primary cause of death (cardiac arrest) was, by its very nature so overwhelming that eventual death could be anticipated irrespective of coexisting conditions.  In the accompanying rationale, the VA physician noted that cardiac arrest was more accurately described as the mode of the Veteran's death and the primary cause of the Veteran's death was the duodenal ulcer that caused gastrointestinal bleeding and, eventually, cardiac arrest.  With regard to the appellant's claim, this doctor noted that duodenal ulcers and gastrointestinal bleeding would not be caused directly or indirectly by chronic pansinusitis as there would be no pathologic mechanism to account for such a relationship.

This doctor also found that it was feasible that in the setting of severe gastrointestinal bleeding the Veteran's CAD, which had been stable previously, could have been a major contributor to the Veteran's fatal cardiac arrest.  However, with regard to the appellant's contention that the Veteran's compromised ability to breathe due to his service connected pansinusitis led to heart problems because he was unable to exercise, this doctor noted that although pansinusitis would likely cause nasal congestion and resulting trouble breathing, it would not affect lung function or cardiac function.  

Instead, this doctor found that the Veteran's risk factors, including diagnoses of hypertension and hyperlipidemia, a family history of coronary artery disease, and a history of smoking until 2000, were sufficient to lead to the development of CAD irrespective of the presence of pansinusitis.  The doctor specifically found that the Veteran's CAD and cardiac arrest would have been at least as likely as not to develop even if he never had pansinusitis.  Although decreased exercise ability may be considered an additional risk factor for CAD, "the medical literature would not support this as being causative of coronary heart disease in and of itself."  This doctor noted that discharge summaries from the Veteran's last hospitalization were not available for review.  

Those discharge summaries were subsequently added to the claims folder.  A July 2014 VA examiner reviewed the claims folder, including these additional records.  Thereafter, he noted that he concurred with the earlier November 2011 opinion and also found that it was less likely as not that the Veteran's service connected disabilities, including pansinusitis and related breathing difficulties, caused or materially contributed to his death from cardiac arrest and severe gastrointestinal bleeding due to duodenal ulcer.  Instead, this examiner found that "[t]he Veteran suffered fatal gastrointestinal hemorrhage in the setting of sepsis, with respiratory failure, unrelated to his history of pansinusitis."  (Emphasis added).  This examiner noted that the additional records showed that the Veteran was admitted to Caritas St. Elizabeth's Medical Center after suffering cardiac arrest at the rehabilitation center in which he was living following a fall with diagnosed spinal contusion, summarized the Veteran's medical care for the three weeks prior to his death, and noted the final diagnoses of severe gastrointestinal bleeding due to duodenal ulcer, respiratory failure and cardiogenic shock due to pneumonia.  He also referred to a relevant medical journal article.  The appellant has not submitted a positive medical nexus opinion between the Veteran's service connected disabilities and his causes of death (cardiac arrest, severe gastrointestinal bleeding, and duodenal ulcer) or CAD.

To the extent that that appellant believes that the Veteran's cardiac arrest was due to his service connected pansinusitis, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The reported increase of pansinusitis symptoms occurred ten years prior to the Veteran's cardiac arrest.  Moreover, as described above, the Veteran had several additional risk factors for CAD.  As such, this is not the type of immediately observable cause-and-effect relationship, for which the appellant is competent to address etiology.  See id.  Thus, the appellant's statements regarding etiology are found not competent and secondary service connection is not warranted.

As the Board has found that the Veteran's cardiac arrest, severe gastrointestinal bleeding, and duodenal ulcer are not service connected, and the Veteran's service connected disabilities have not been implicated in his death, service connection for the cause of the Veteran's death is not warranted.

For the reasons provided above, the preponderance of evidence is against the appellant's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


